Title: To Alexander Hamilton from James McHenry, [19–23 October 1792]
From: McHenry, James
To: Hamilton, Alexander



My dear Hamilton.
[Annapolis, October 19–23, 1792]

Knowing that I was apt to lose letters out of my pocket, and recollecting that you are a little subject to lose them by not putting them into yours, I thought it best that we should burn them. I can therefore answer to your inquiry (reced. last night) only from memory. I think I, as mere intelligence, mentioned to you the names of some of our candidates for Congress and subjoined some sketch of their respective characters. I mentioned among others Mercer with some epithet of disapprobation which I think you responded: but I do not remember that more passed respecting that gentlemen than the epithet of disapprobation against his political principles. In a letter which spoke of a certain philosopher helping a brother philosopher I beleive you said that the capitol was in danger and that it behoved good men not to slumber when the enemies of all order were so busy. On the whole, the little I did against Mercer was not the consequence of any thing you said about him. I had read his speeches in Congress and in all companies where the opportunity offered had expressed their fallacy and consequences and mischievous nature of his politics. I can safely acquit you of having either led my mind to give him opposition, or to have excited in it any ideas which were not in it before.
A little piece in Goddards last tuesdays paper has drawn an answer respecting Mr. Adams signed a consistent federalist, which will serve to give the alarm to our friends. As it was necessary to allow it time to travel from Annapolis it does not appear till next tuesday. I shall write to the Eastern shore and take such other steps as may be proper in such a conjuncture.
I am getting more strength. Yours affectionately
James McHenry
One of your letters respecting candidates in a certain event is not burn’t. It is in my trunk. But, that concerns not the present business.
